By the Court.

McDonald, J.
delivering the opinion.
The only question in this case is, whether the defendant can be charged with more costs than would have necessarily accrued, if the recovery had been before a Justice of the Peace?
[1.] The plaintiff has an election, to sue either in a Justice’s Court or one of the higher Courts, on any liquidated demand, debt or account, not exceeding thirty dollars, exclusive of interest; and before the Act of 12th December, 1809, he had a right to recover full costs. That Act, while it did not interfere with this right of election, disarmed plaintiffs of a power which they might use, and which some plaintiffs had used to harrass and oppress defendants with heavy bills of costs. It limited the costs to the amount with which defendants would be chargeable, in Justice’s Courts, in cases in which the verdict of the Jury should be for a sum under thirty dollars, and the demand set forth in the declaration should not be proven to exceed thirty dollars. The provisions of the Act do not extend to cases sounding in damages.
The civil jurisdiction of Justice’s Courts, is confined to suits for debt, on liquidated demands, or accounts, not exceeding (until the last session of the Legislature) thirty dollars, exclusive of interest. The plaintiff’s suit, in this case, was for the recovery of damages, and was not within the jurisdiction of a Justice’s Court. It did not, therefore, fall within the provisions of the Act of 1809, and the defendant is chargeable with full costs. The judgment of the Court below must, therefore, be affirmed.